DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the rock and soil conveying device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “a rock and soil conveyor”, thus applicant should correct to read --wherein the rock and soil conveyor comprises a lateral cover--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese 4-179726 herein referred to as Isachi.
As to claim 1, Isachi discloses (see translated abstract and figures) a chain excavating apparatus for rock and soil excavation at the bottom of a foundation 11, the chain excavating apparatus
comprising: a track;
a chain blade comprising a chain 12 and a blade fixed on the chain; a transmission device comprising a driving device 2 and a chain wheel; and
a rock and soil conveyor 121,
whereby during construction a bottom of the foundation is eguipped with
the track, the chain blade is installed on the track, the driving device drives the
chain blade to run along the track, the blade at the bottom of the foundation
excavates rock and soil and conveys it out through the rock and soil conveyor
and the chain blade at the bottom of the foundation descends along with the
foundation, 
As to claim 2, Isachi discloses the chain blade 12 is adapted to be installed on the track such that a closed-loop center line of the chain blade is at the bottom of the foundation during construction.
As to claim 4, Isachi discloses multi-row chain blades 12 to be installed on the track and excavate simultaneously or separately.
As to claim 6, Isachi discloses wherein the foundation comprises straight piles 
As to claim 7, Isachi discloses wherein the foundation comprises a plurality of straight piles 11, that are capable of being constructed integrally or separately on site.
As to claim 8, the foundation 11 of Isachi capable of being used as an underground diaphragm wall or breakwater.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 9, the foundation 11 of Isachi capable of being used as an open caisson foundation or caisson foundation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 11, the foundation 11 of Isachi capable of being used as a dam foundation or ship lock foundation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 12, the foundation 11 of Isachi capable of being used as a revetment foundation or wharf foundation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 13, the foundation 11 of Isachi capable of being used as a bridge foundation.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 14, Isachi discloses the chain blade 12 has a caterpillar, rope or flexible belt form.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese 4-179726 herein referred to as Isachi.  
As to claim 5, Isachi discloses (see translated abstract and figures)  a method of excavating rock and soil at the bottom of a foundation, the method comprising:
pre-fabricating the foundation by blocks 11 or in batches at a factory;
transporting the assembled foundation to an excavation site and fixing the foundation in place;
eguipping a bottom of the foundation with a track;
installing a chain blade 12 on the track at the bottom of the foundation;
installing a chain driving device 2 and connecting the chain driving device with the chain blade;
driving the chain blade to run along the track such that the blade excavates the rock and soil at the bottom of the foundation;
conveying out the excavated rock and soil, such that the foundation descends accordingly.
	Isachi does not disclose grouting after removing the chain blade at a design depth.  The use of grout is well-known in the art to seal and/or secure members.  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide grout, since doing so would seal and/or secure foundation members.

Allowable Subject Matter
Claim 15 is allowed.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
as to claim 3, Isachi does not disclose the vertical screw conveyor located on one side of the chain blade or in a middle of a multi-row chain blade;
as to claim 10, Isachi does not disclose wherein the caisson foundation the comprises an upper chamber and surrounding load-bearing, the load-bearing walls of the said caisson foundation are underground diaphragm walls, and comprising multi-row chain blades to be installed on the track and excavate the rock and soil at the bottom of the chamber while operating on the bottom; 
as to claim 15, Isachi does not disclose  casting a formwork to fix the foundation in place; assembling a middle frame and an upper device; integrating the track, the middle frame, the upper device, and the chain blade;and removing the formwork;
as to claim 16, Isachi does not disclose the rock and soil conveyor comprising a lateral cover.

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. 
Applicant argues that Isachi does not disclose that the excavating claws 121 “convey out” rock and soil.  While perhaps minimal, it is maintained that the excavating claws are capable of conveying out rock and soil.  Rock and soil may stick to the claws, thus such rock and soil are considered as being conveyed out.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL